NOTE: This order is nonprecedential
United States Cou1't of Appeals
for the FederaI Circuit
RICHARD MURTON,
Clctimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7058 h
Appeal from the United States Court of Appea1s for
Veterans Claims in case no. 08-2880, Judge Lawrence B_
Hage1.
ON MOTION
ORDER
Todd. M. Wesche moves without opposition to with-
draw as counsel for Richard Murton.
Upon consideration thereof
IT IS ORDERED THATI

MURToN v_ DVA 2
The motion is granted.
FOR THE COURT
   2011 /s/ Jan Horba1y
Date J an Ho1:ba1y
Clerk _
cc: Sandra W. Wischow, Esq. |=|LE[)
Todd M. Wesche, Esq. 9~SiEgE[_lERB€§AtP§F|§%|d3nFOR
Sc0tt D. AuStin, ESq.
821 sEP 1 4 2011
JAN HORBAL¥
CLERK
do